*1256OPINION ON REMAND
ALTENBERND, Chief Judge.
By its opinion in Searles v. State, 885 So.2d 338 (Fla.2004), the Florida Supreme Court quashed the decision rendered by this court in Searles v. State, 816 So.2d 793 (Fla. 2d DCA 2002), and remanded the case for reconsideration in light of Cardenas v. State, 867 So.2d 384 (Fla.2004).
In Cardenas, the supreme court held that improper instructions on the statutory presumption of impairment are “harmless under a general verdict when the State charges and the jury is also correctly instructed on DUBAL” (driving with an unlawful blood alcohol level). 867 So.2d at 397.
Mr. Searles was charged in the alternative with both impairment and DUBAL, and the jury was also correctly instructed on DUBAL. We conclude that the improper instruction on the statutory presumption of impairment was harmless in this case.
Affirmed.
STRINGER and KELLY, JJ., Concur.